 APEXTIRE&RUBBERCO.559Apex Tire&Rubber Co.andUnited,Rubber,Cork,Linoleum andPlasticWorkers ofAmerica, AFL-CIO, Petitioner.CaseNo.1-RC-4775.March 8, 1957DECISION AND DIRECTION OF ELECTIONUpon, a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John R. Coleman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's plant in Pawtucket, Rhode Island, in-cluding receiving and shipping employees, but excluding truckdrivers,truck mechanics, warehouse employees, warehouse shipping and receiv-ing employees, office clerical employees, laboratory technicians, guards,and all supervisors as defined in the Act.The Employer agrees thatthe requested unit is appropriate.However, the parties are in dis-agreement as to the unit placement of certain job classifications.ThePetitioner contends that a shipping clerk and a receiving clerk, 3plastic supervisors in the plastic compound section, and 10 groupleaders in the garden hose assembly department should be excludedfrom the unit on the ground that they are supervisors within themeaning of the Act.The Employer contends that the foregoing indi-viduals are not supervisors and should therefore be included.The Employer is engaged in the manufacture of rubber and plasticproducts, including plastic hoses. It employs approximately 275employees, of whom 160 are in the unit here sought.The Employer'soperations are performed in a main plant and an adjacent warehouse.All of the employees here involved are located in the main plantbuilding.The shipping clerk is in charge of loading and shipping theEmployer's products in the Employer's vehicles.The shipping clerkreceives lists of goods to be shipped from the traffic manager andmaintains a record of all shipments made. In addition, he spendsapproximately 50 percent of his time performing the manual operationof loading trucks, generally with the assistance of one loader.Whenmore than one truck is involved in a loading operation. additional117 NLRB No. 85 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDloaders are assigned to the shipping clerk by the traffic manager.The precedence to be accorded to the loading of trucks is determinedby the traffic manager.The record discloses that the shipping clerkhas no authority to hire, discharge, or discipline employees.His di-rection of the work of the loaders consists of informing the loaders ofthe products which are to be placed on the trucks and insuring that cor-rect shipments are made.While the shipping clerk, whose length ofservice with the Employer is in excess of 12 years, receives a salarywhich is 25 percent more than that received by the other employees inthe shipping department and does not receive overtime pay, he doesreceive the same vacation, holiday, and other benefits accorded to theother employees in his department.The receiving clerk checks allbills of lading and receives all materials shipped to the plant foruse in production.This individual, who is physically handicapped,performs unloading duties along with other employees in his depart-ment to the extent of his abilities.When additional help is requiredto unload shipments, or replacements are needed, the receiving clerkrequisitions such help through his foreman.Like the shipping clerk,the receiving clerk has no authority to hire, discharge, or disciplineemployees in his department.Although he receives a salary which isapproximately 20 percent more than the wages received by the otheremployees in his department, the shipping clerk is accorded the samevacation, holiday, and other benefits which other shipping employeesreceive.In view of the foregoing, we conclude that the shipping clerk andthe receiving clerk in the plant do not possess any of the indicia ofsupervisory authority.'Accordingly,we find that they are notsupervisors within the meaning of the Act and we shall thereforeinclude them in the unit.There are 3 plastic supervisors who work in the plastic compoundsection with production employees.There are three shifts in thissection.The plastic supervisors rotate on the shifts, each of whichcomprises nine employees.The duties of the employees in this sec-tion consist of weighing, mixing, milling, sheeting, granulating, andbagging plastic products.While the plastic supervisors spendapproximately 25 percent of their time performing production .dutiesduring the absence of production employees, the remainder of theirtime is spent in inspecting the quality of the product moving throughthe section and reporting errors to the section foreman.The plasticsupervisors do not have the authority to hire or discharge employeesor effectively to recommend such action.However, the record dis-closes that they do possess and exercise the authority to grant timeoff to production employees in their section and to assign employees1 SeeSchick Incorporated,114 NLRB 931, 932-33;AmericanLawn MowerCo., 108NLRB 1589, 1592. GIBSON REFRIGERATORCOMPANY561to different tasks.Under the circumstances, we find that the plasticsupervisors are supervisors.2We shall accordingly exclude themfrom the unit.The group leaders, of whom there are 10, work in the garden hose'assembly department which employs a normal complement of 30employees.The employees in this department assemble, cut mate-rials to their proper length, coil, tie, wind, and pack the finishedproduct.The record discloses that the group leaders spend approxi-mately 98 percent of their time in the performance of fitting, coupling,measuring, and winding operations.The remainder of their time isspent in the routine assignment and direction of employees in theirsection.They possess no authority to hire, discharge, or otherwiseaffect the terms and conditions of employees in this section. In viewof the foregoing, we find that the group leaders are not supervisors.3We shall therefore include them in the unit.Accordingly, we find that a unit of all production and maintenanceemployees at the Employer's plant in Pawtucket, Rhode Island,including the shipping clerk, the receiving clerk, shipping and receiv-ing employees, and group leaders, but excluding truckdrivers, truckmechanics, warehouse employees, warehouse shipping and receivingemployees, office clerical employees, laboratory technicians, guards,the plastic supervisors, and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]2SeePlastic Holding Corporation,112 NLRB 179, 181-182.2 SeeEagle Iron and BrassCompany,110 NLRB 747, 748,footnote 2;Gay y Steel Pi ad-netsCorporation,116 NLRB 1192.Gibson Refrigerator Company Division of Hupp CorporationandInternationalUnion,Association of Tool Craftsmen, NITC,Petitioner.Case No. 7-RC-3290.March 8,1957DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9. (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved herein claim to represent cer-tain employees of the Employer.117 NLRB No. 86.4 2 3 7 84-3 7-vol 117-37